Citation Nr: 0016481	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran, who had active service from February 1940 to 
February 1946, died in January 1992.

This appeal arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the claim of the appellant, 
the veteran's surviving spouse, for service connection for 
the cause of the veteran's death.

In 1990, the veteran executed a power of attorney appointing 
Veterans of Foreign Wars of the United States (VFW) as his 
representative.  In the aforementioned rating decision, a 
copy of which was sent to the appellant, VFW was erroneously 
listed as the appellant's representative.  However, there is 
no indication that the appellant was advised of this error in 
order to clarify her desire for representation.

The current record shows that the veteran had been an 
inpatient at the VA Medical Center, Chillicothe, Ohio, for 
seventeen days at the time of his death.  The terminal 
hospital report is not currently in the claims file.  
Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), where 
evidence is in the possession of the VA which has not been 
included in the record, it remains the obligation of the VA 
to secure such records.

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  Clarification should be obtained from 
the appellant as to her desire for 
representation on the appeal of this 
issue.

2.  The RO should obtain the veteran's 
January 1992 terminal hospital report 
from the VA Medical Center, Chillicothe, 
Ohio, and associate the documents 
obtained with the claims file.

3.  Upon completion of the above the RO 
should review the appellant's claim for 
service connection for the cause of the 
veteran's death.  If the decision remains 
unfavorable to the appellant, all 
procedures necessary to satisfy the 
requirements of due process should be 
completed.  The appellant and, if 
appropriate, her representative, should 
be issued a supplemental statement of the 
case and given the appropriate period of 
time in which to respond.

Thereafter, the appeal should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to secure clarifying information 
and ensure due process.  No action is required by the 
appellant until she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



